DEPARTMENT OF HEALTH AND HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, MD 21244-1850

Center for Medicaid, CHIP and Survey & Certification

CMCS Informational Bulletin
DATE:

September 13, 2010

FROM:

Cindy Mann, Director
Center for Medicaid, CHIP and Survey & Certification (CMCS)

SUBJECT:

Advance Notice - Second Opportunity National Background Check Program
Funding

On June 4, 2010, CMS issued a solicitation for Federal matching grants to all States and the U.S.
Territories for a multi-year National Background Check Program for Patient Protection for
direct patient access employees of several long term care facilities and providers. CMS received
notices of intent from 27 States and full applications from 17 States that were able to meet the
short timeframe for submitting a proposal. The States that were able to meet the immediate
August 9, 2010 deadline and meet the minimum application criteria will receive award letters in
the next several weeks. A number of States indicated that they were still interested but needed
more time to mobilize all responsible parties behind an application, while still others indicated
that they had identified issues that might be resolved with additional dialogue.
Second Opportunity for States to Apply
In early October 2010 we plan to issue a second solicitation to allow those States that did not
have adequate time to complete their application an opportunity to participate in the grant
program. We encourage all States that have not applied, but may be interested in doing so,
to take this opportunity to continue their planning efforts. We also plan to work individually
with those States that are interested but have identified issues that would impact their ability to
implement the program, so that together we might resolve those obstacles and road blocks.
Further information about the National Background Check Program will be posted on our
website in early October 2010. In the meantime, States may wish to please review the initial
Solicitation, as well as the Questions and Answers document and Pilot Evaluation located on our
CMS website at: http://www.cms.gov/SurveyCertificationGenInfo/04_BackgroundCheck.asp.
We expect the revised solicitation to be nearly identical to the initial solicitation. The program
runs through September 2012 as stated in section 6201 of the Affordable Care Act. We hope you
will consider becoming a part of this important new Federal and State partnership opportunity to
enhance safety and quality of care for our nation’s long term care population.
CMCS Contact: If you have any questions about this upcoming opportunity, you may contact
the Background Check Program mailbox at background_checks@cms.hhs.gov.

